Title: To John Adams from Thomas Jefferson, 23 February 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Feb. 23. 1787.
          
          The Notables met yesterday. the king opened the assembly with a short speech, wherein he expressed his inclination to consult with them on the affairs of his kingdom, to receive their opinions on the plans he had digested, and to endeavor to imitate the head of his family Henry IV. whose name is so dear to the nation. the speech was affectionate. the Guarde des sceaux spoke about 20 minutes, complimented the Clergy, the Noblesse, the Magistrates & tiers etats. the Comptroller general spoke about an hour. he enumerated the expences necessary to arrange his department when he came to it, he sd̃ his returns had been minutely laid before the king, he took a review of the preceding administrations, & more particularly of mr̃ Neckar’s, he detailed the improvements which had been made, he portrayed the present state of the finances, & sketched the several schemes proposed for their improvement; he spoke on a change in the form of the taxes, the removal of the interior custom houses to the frontiers, provincial administrations & some other objects. the assembly was then divided into Committees. to-day there was to be another grand assembly, the plans more fully explained & referred to the discussion of the Committees. the grand assembly will meet once a week & vote individually.
          the propriety of my attending the first audience day of Count Montmorin, which will not be till the 27th. retards my departure till then.
          
          I have read your book with infinite satisfaction & improvement. it will do great good in America. it’s learning & it’s good sense will I hope make it an institute for our politicians, old as well as young. there is one opinion in it however, which I will ask you to reconsider, because it appears to me not entirely accurate, & not likely to do good. pa. 362. “Congress is not a legislative, but a diplomatic assembly.” separating into parts the whole sovereignty of our states, some of these parts are yeilded to Congress. upon these I should think them both legislative & executive: & that they would have been judiciary also, had not the Confederation required them for certain purposes to appoint a judiciary. it has accordingly been the decision of our courts that the Confederation is a part of the law of the land, & superior in authority to the ordinary laws, because it cannot be altered by the legislature of any one state. I doubt whether they are at all a diplomatic assembly.
          on the first news of this work, there were proposals to translate it. fearing it might be murdered in that operation, I endeavored to secure a good translator. this is done, & I lend him my copy to translate from. it will be immediately announced to prevent others attempting it.
          I am with sincere esteem & respect Dear Sir / your most obedt. / & most humble servt
          
            Th: Jefferson
          
        